DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/27/22.  Regarding the amendment, claims 1-7 are present for examination.
The amended abstract is accepted and record in file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7, the phrase “a connector component provided on the first surface and having a first surface side facing a same direction as the first surface and a second surface side facing toward the first surface and in a same direction as the second surface, the connector component comprising a terminal-fixing portion into which a power supply terminal is inserted from the first surface side toward the second surface side” contains subject matter “a first surface side facing a same direction as the first surface and a second surface side facing toward the first surface and in a same direction as the second surface” and “a power supply terminal is inserted from the first surface side toward the second surface side” which was not described in the specification.  Therefore, they are new subject matters.
Claims 2-6 are rejected to because of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2016/0036306 A1) in view of Motoda (US 2013/0249335 A1).
Regarding claim 1, Yamasaki teaches a component-mounting device, comprising: 
a component-mounting board (21, fig 1) including
a first surface (23) and 
a second surface (22) opposite to the first surface( 23); 

    PNG
    media_image1.png
    650
    530
    media_image1.png
    Greyscale

a connector component (30) provided on the first surface (23) and having a first surface side (32, fig 5A) facing a same direction as the first surface (23) and a second surface side (31) facing toward the first surface (23) and in a same direction as the second surface (22), the connector component (30) comprising a terminal-fixing portion (34); and 

    PNG
    media_image2.png
    323
    522
    media_image2.png
    Greyscale

a heat sink (17) is that faces the second surface (22) and includes a first supporting portion (173) that is held in contact with the second surface (22) within a region that faces the connector component (30, fig 2) with the component-mounting board (21) interposed between the region and the connector component (30).  However, Yamasaki does not teach a power supply terminal is inserted from the first surface side toward the second surface side.

    PNG
    media_image3.png
    613
    513
    media_image3.png
    Greyscale

Motoda teaches an electric actuator having a component-mounting board (15) and a connector component (23-24, fig 5) wherein the connector component (23-24) having a first surface side (24) and a second surface side (23), and a power supply terminal (22) is inserted from the first surface side (24) toward the second surface side (23, fig 5) to provide a stable and strong electric connection between electric terminals (para [0007]).

    PNG
    media_image4.png
    564
    729
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamasaki’s component-mounting device with a power supply terminal is inserted from the first surface side toward the second surface side as taught by Motoda.  Doing so would provide a stable and strong electric connection between electric terminals (para [0007]).
Regarding claim 2, Yamasaki in view of Motoda teaches the claimed invention as set forth in claim 1, Yamasaki further teaches a first screw portion (fig 2) that is engaged with the supporting portion (173) through the component-mounting board (21, fig 2).

Regarding claim 3, Yamasaki in view of Motoda teaches the claimed invention as set forth in claim 1, Yamasaki further teaches the heat sink (17) further includes a second supporting portion (portion having screw 18) that supports a peripheral part of the component-mounting board (21), and wherein the component-mounting device further comprises a second screw portion (18) that is engaged with the second supporting portion through an edge of the component-mounting board (fig 1).
Regarding claim 4, Yamasaki in view of Motoda teaches the claimed invention as set forth in claim 1, Yamasaki further teaches the component-mounting board (21) further includes a heat-generating component (90) mounted on the second surface (22), and wherein the first supporting portion (173) has a height such that the heat-generating component (90) is thermally connected to the heat sink (fig 1).
Regarding claim 5, Yamasaki in view of Motoda teaches the claimed invention as set forth in claim 1, Yamasaki further teaches the connector component (30) comprises a press-fit connector (para [0042]).
Regarding claim 6, Yamasaki in view of Motoda teaches the claimed invention as set forth in claim 1, Yamasaki further teaches the component-mounting board (21) further includes a terminal-joining region (431, 711) including a plurality of terminal portions that electrically connects to an external connection terminal (72, 71, fig 1).
Regarding claim 7, Yamasaki teaches an electronic apparatus, comprising: 
a motor (10),
a component-mounting device (20) including
a component-mounting board (21, fig 1) including a first surface (23) and a second surface (22) opposite to the first surface( 23),
a connector component (30) provided on the first surface (23) and having a first surface side (32, fig 5A) facing a same direction as the first surface (23) and a second surface side (31) facing toward the first surface (23) and in a same direction as the second surface (22), the connector component (30) comprising a terminal-fixing portion (34); and
a heat sink (17) is that faces the second surface (22) and includes a first supporting portion (173) that is held in contact with the second surface (22) within a region that faces the connector component (30, fig 2) with the component-mounting board (21) interposed between the region and the connector component (30).  
However, Yamasaki does not teach a busbar unit that electrically connects to the motor and includes a terminal that extends in one axis direction, and a power supply terminal is inserted from the first surface side toward the second surface side.
Motoda teaches an electric actuator having a busbar unit (15) that electrically connects to a motor (2) and includes a terminal that extends in one axis direction (fig 5), a connector component (23-24) having a first surface side (24) and a second surface side (23), and a power supply terminal (22) is inserted from the first surface side (24) toward the second surface side (23, fig 5) to provide a stable and strong electric connection between electric terminals (para [0007]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamasaki’s component-mounting device with a busbar unit that electrically connects to the motor and includes a terminal that extends in one axis direction, and a power supply terminal is inserted from the first surface side toward the second surface side as taught by Motoda.  Doing so would provide a stable and strong electric connection between electric terminals (para [0007]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urimoto et al. (US 20180093698 A1) teaches a control unit for controlling an electric motor has on a wiring board at least an inverter circuit including two or more switching devices for supplying an electric current to the electric motor and a CPU for outputting command signals to the inverter circuit; the control unit, as an inverter module in which the wiring board is mounted in a housing with which a connector is integrated, is integrally fixed to the motor.
Toda et al. (US 20130257193 A1) teaches a motor drive apparatus includes a heat sink, on which a power module is disposed. A control circuit board and a power circuit board are disposed on axially opposite sides of the heat sink. A component carrier is disposed close to the power circuit board at a side opposite to an output part of a motor case. An electric connector is extended from the component carrier, passed through a hole of a cover and extended to an outside opposite to the output part. Even in a case where a mounting space is limited in a radial direction of the motor case, the electric connector can be easily connected to an external connector of a vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834